[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Moore v. Wainwright, Slip Opinion No. 2020-Ohio-846.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2020-OHIO-846
          MOORE, APPELLANT, v. WAINWRIGHT, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Moore v. Wainwright, Slip Opinion No. 2020-Ohio-846.]
Habeas corpus—Res judicata—Habeas corpus may not be used to gain successive
        review of the same issue—Court of appeals’ grant of summary judgment
        affirmed.
  (No. 2019-1030—Submitted December 10, 2019—Decided March 11, 2020.)
               APPEAL from the Court of Appeals for Marion County,
                                      No. 9-19-18.
                                ___________________
        Per Curiam.
        {¶ 1} Appellant, Deandre Moore, appeals the judgment of the Third District
Court of Appeals dismissing his petition for a writ of habeas corpus. We affirm.
                         Facts and Procedural Background
        {¶ 2} In October 2010, Moore, then a 17-year-old juvenile, was subjected
to mandatory bindover to adult court in the Cuyahoga County Court of Common
Pleas regarding several charges, including two counts of aggravated murder.
                             SUPREME COURT OF OHIO




Subsequently, Moore pleaded guilty to murder with a firearm specification and was
sentenced to an aggregate prison term of 18 years to life.
       {¶ 3} On November 9, 2017, the Eighth District Court of Appeals affirmed
the trial court’s judgment. The court of appeals rejected Moore’s assignments of
error, including his argument that he had been entitled to an amenability hearing in
the juvenile court before his case could be transferred to the adult court. State v.
Moore, 8th Dist. Cuyahoga No. 105240, 2017-Ohio-8483, ¶ 11-12.
       {¶ 4} On March 27, 2019, Moore filed a petition for a writ of habeas corpus
against appellant, Lyneal Wainwright, warden of the Marion Correctional
Institution, arguing that he was entitled to immediate release because the juvenile
court failed to conduct an amenability hearing and make the findings required by
R.C. 2152.12 to transfer his case from the juvenile court to the adult court.
       {¶ 5} On April 22, 2019, the warden filed a motion for summary judgment,
which Moore opposed. On June 21, 2019, the court of appeals granted the warden’s
motion for summary judgment and dismissed the habeas petition, determining that
Moore had exercised an alternative legal remedy to challenge his bindover
proceedings by raising that issue on direct appeal.
                                   Res judicata
       {¶ 6} Moore’s petition is barred by the doctrine of res judicata. “[A] habeas
petition that * * * raises issues that were or could have been previously adjudicated
by a higher (or indeed, any) court is barred by res judicata.” State ex rel. White v.
Nusbaum, 155 Ohio St. 3d 38, 2018-Ohio-4489, 118 N.E.3d 38, ¶ 9.
       {¶ 7} In his direct appeal, Moore raised the issue that he had been entitled
to an amenability hearing in the juvenile court before his case could be transferred
to the adult court. 2017-Ohio-8438 at ¶ 8. Moore’s petition again challenges the
validity of his bindover proceedings. But Moore may not use habeas corpus to gain
successive review of the same issue. Fortson v. Bradshaw, 109 Ohio St. 3d 250,




                                          2
                                January Term, 2020




2006-Ohio-2291, 846 N.E.2d 1258, ¶ 11. Therefore, we affirm the judgment of the
court of appeals.
                                                            Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                             _________________
       Deandre Moore, pro se.
       Dave Yost, Attorney General, and Stephanie L. Watson, Assistant Attorney
General, for appellee.
                             _________________




                                        3